          Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                 )
WESLEY IRA PURKEY,                               )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )        No. 1:19-cv-03570-TSC
                                                 )
WILLIAM P. BARR, et al.,                         )
                                                 )
                Defendants.                      )
                                                 )

                        PLAINTIFF WESLEY PURKEY’S MOTION TO
                         DISMISS ON THE GROUND OF MOOTNESS

        Pursuant to Federal Rule of Civil Procedure 41(a)(2), the undersigned counsel for

Plaintiff Wesley Ira Purkey moves this Court to dismiss this case on the ground of mootness.

While Mr. Purkey’s claims regrettably have become legally moot, the facts surrounding the

circumstances of Mr. Purkey’s execution cannot and must not be similarly extinguished. The

reasons for this motion are therefore summarized below. 1

I.      The Government’s Rush to Execution and Withholding of Evidence

        Having effectively rebuffed a previous request from Mr. Purkey’s counsel for

clarification regarding the possible issuance of a second execution warrant, particularly given the

pendency of this litigation, 2 the United States Government suddenly and without forewarning


1 On August 10, 2020, the D.C. Circuit issued its final order and mandate in the Defendants’ appeal of
this Court’s order granting Mr. Purkey’s renewed motion for a preliminary injunction. See Order, Purkey
v. Barr, No. 20-5207 (D.C. Cir. Aug. 10, 2020); Mandate, Purkey v. Barr, No. 20-5207 (D.C. Cir. Aug.
10, 2020).
2 See Rebecca Woodman Decl., Ex. 36 at 178–80, ECF No. 23-6 (Letter from Brian J. Fleming, Counsel
for Plaintiff, Miller & Chevalier Chartered, to Brian Casey, Assistant U.S. Attorney, W. Dist. of Mo.
(April 14, 2020)); id., Ex. 37 at 182–84 (Email from Brian Casey, Assistant U.S. Attorney, W. Dist. of
Mo., to Brian J. Fleming, Counsel for Plaintiff, Miller & Chevalier Chartered (April 22, 2020, 11:41
a.m.), stating “[f]inally, in response to your request that we provide information about the issuance of new
         Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 2 of 17




issued Mr. Purkey’s second execution warrant on June 15, 2020, setting forth an accelerated

execution date only 30 days away, with approximately twenty-minutes notice to his counsel,

during a global pandemic, 16 years after Mr. Purkey was originally sentenced. See Defs.’ Notice

Regarding Execution Date, ECF No. 22. The warrant was issued on the very day that Mr. Purkey

had reiterated his third request since September 2019 for medical records and testing among

other long-awaited medical, psychiatric and prison surveillance records. See App. A to Pl.’s

Reply in Further Supp. of Mot. for Exped. Disc. at 4, ECF No. 30-1. Rather than finally

complying with these requests, the Government instead imposed an accelerated 30-day warrant

period, despite its awareness that (a) Mr. Purkey would be filing a renewed preliminary

injunction motion based on his incompetency claim as he had indicated he would when he

withdrew his first motion for a preliminary injunction in December 2019 and (b) that sufficient

time would be needed to fully brief a renewed preliminary injunction motion and for this Court

to consider and adjudicate it. See Pl.’s Unopposed Mot. to Withdraw His Mot. for a Prelim. Inj.,

ECF No. 11. Indeed, just five days later, on June 22, 2020, Mr. Purkey filed a renewed motion

for a preliminary injunction, along with a 44-page memorandum in support of that motion and

letters and declarations from Mr. Purkey’s expert witnesses and legal counsel providing

substantial evidence of Mr. Purkey’s incompetency to be executed. See Pl.’s Renewed Mot. for a

Prelim. Inj., ECF No. 23. The very next day, Mr. Purkey also filed a Motion for Expedited

Discovery due to the Government’s continued failure and refusal to provide him with any

evidence in the Government’s sole possession that was relevant to his Ford claim, even though

he had long sought such materials and the Government had deliberately scheduled his execution



execution warrants, we will let you know as soon as we learn of a new execution date, which will be
when the Attorney General makes a decision.”)).


                                                   2
         Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 3 of 17




date for mere weeks away. See Pl.’s Mot. for Exped. Disc., ECF No. 24. Those motions were

ultimately briefed and awaited a decision.

       The Government’s rush to execution came amid injunctive action in place in other

matters as well. While the preliminary injunction and expedited discovery motions in this matter

were pending, Mr. Purkey’s execution was enjoined in a separate but related matter in front of

this Court. Order, In re Fed. Bureau of Prisons’ Execution Protocol Cases, No. 19-mc-145

(TSC) (D.D.C. July 13, 2020), ECF No. 136. Although that injunction was upheld by the D.C.

Circuit, it was vacated by the Supreme Court only two days before Mr. Purkey’s execution. In re

Fed. Bureau of Prisons’ Execution Protocol Cases, No. 20-5199 (D.C. Cir. July 13, 2020); Barr

v. Lee, No. 20A8, 2020 WL 3964985 (U.S. July 14, 2020) (per curiam). Meanwhile, a stay of

Mr. Purkey’s execution was issued in the Seventh Circuit. See Purkey v. United States, 964 F.3d

603 (7th Cir. 2020). That stay was still in place at the time of this Court’s ruling on Mr. Purkey’s

renewed motion for a preliminary injunction on July 15, 2020.

       After setting Mr. Purkey’s second execution date and after Mr. Purkey’s motions for a

preliminary injunction and expedited discovery were filed, the Government continued to refuse

to provide Mr. Purkey access to his own medical records and to the medical tests and imaging

requested by several medical experts, materials directly relevant to Mr. Purkey’s incompetency

to be executed. See App. A to Pl.’s Reply in Further Supp. of Mot. for Exped. Disc., ECF No.

30-1. The Federal Bureau of Prisons (“BOP”) failed to provide any of these medical records for

almost a year. Shortly before Mr. Purkey’s execution, the BOP represented to Mr. Purkey’s

counsel on July 2, 2020, that it had finally assembled and provided the long-requested medical

records not to Mr. Purkey’s counsel, but instead to defense counsel, purportedly for production

“through discovery” in this matter. Defense counsel deliberately withheld that information from



                                                 3
         Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 4 of 17




production, failing entirely to produce it before the Government executed Mr. Purkey. See R.

Woodman Suppl. Decl. ¶¶ 5, 7, Purkey v. Barr, No. 2:20-cv-00365-JRS-DLP (S.D. Ind. July 16,

2020), ECF No. 6-8, attached as Exhibit A. In fact, to this day, defendants have continued to

withhold from the undersigned records and information that could further corroborate the

Government’s grievous error in executing Mr. Purkey before he could receive a merits

adjudication of his claims in this case.

        In response to multiple requests for testing by Mr. Purkey’s experts, the BOP imposed

unreasonable conditions, changed these conditions without explanation, created roadblocks, and

otherwise prevented the testing from occurring in a timely manner as the Government raced

against its self-imposed clock to execute Mr. Purkey. See R. Woodman Decl. ¶¶ 14–18, 24–25,

32–34, ECF No. 23-6; App. A to Pl.’s Reply in Further Supp. of Mot. for Exped. Disc., ECF No.

30-1; Ex. A ¶¶ 5, 7. On July 1, 2020, another of Mr. Purkey’s experts, Dr. Thomas Hyde, issued

medical testing orders. But the BOP rebuffed the emergency efforts of Mr. Purkey’s legal team

to schedule and facilitate the tests given the exigent circumstances, insisting that the scheduling

and location of the testing must be arranged by the BOP and performed through a medical

facility of BOP’s choosing. The BOP then delayed administration of these tests until July 8 and

10, 2020, respectively, finishing just five days before Mr. Purkey’s scheduled execution, using

the same medical facility originally suggested by Mr. Purkey’s team. See Appendix E—Second

Declaration of Thomas M. Hyde, M.D., Ph.D. at ¶ 8, Barr v. Purkey, No. 20A-9 (U.S. July 15,

2020), attached as Exhibit B; 3 see also Ex. A ¶¶ 10–11. Dr. Hyde did not receive the first portion



3 Dr. Hyde’s second declaration was first filed at 5:19 p.m. on July 15, 2020 before the Supreme Court in
support of Mr. Purkey’s Opposition to the Government’s Application for a Stay or Vacatur of the
Injunction Issued by the United States District Court for the District of Columbia and again in the early
morning of July 16, 2020 in support of Mr. Purkey’s Motion to Stay His Execution Pending Final
Disposition on the Merits in the Southern District of Indiana. Dr. Hyde had not yet made this declaration

                                                    4
          Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 5 of 17




of the medical scans and imaging until four days later, on July 14, 2020 at 11:30 a.m., just one

day before the scheduled execution. See Ex. B ¶ 8. Further, the scans and imaging procured by

the BOP were uploaded onto a CD and thumb drive which required software that Dr. Hyde did

not have in his home office, a hindrance that was exacerbated by Dr. Hyde’s lack of immediate

access to his office’s IT assistance during the COVID-19 pandemic. See id. The Government did

not provide the second portion of the testing, an EEG report, to Mr. Purkey’s counsel until July

15, 2020 at 10:24 a.m., the morning of the scheduled execution.

        Although Dr. Hyde did not have reasonable access to the scans that he ordered on July 1,

2020, he was nevertheless able to reach critical conclusions that were fully consistent with the

evidence of incompetency that Mr. Purkey’s counsel had submitted in support of his renewed

preliminary injunction motion. See Ex. B ¶ 9. Based on a report prepared by certain hospital

personnel regarding the MRI conducted on Mr. Purkey, 4 Dr. Hyde determined that Mr. Purkey

had “significant structural abnormalities in the brain that are consistent with cognitive

impairment such as vascular dementia and other conditions.” Id. Even based on the limited and

untimely information provided by the BOP, Dr. Hyde was able to reach critical conclusions

about Mr. Purkey’s incompetency. He documented those findings in his second declaration that

was signed after this Court had issued its ruling but in time for Plaintiff’s submission to the

Supreme Court upon Defendants’ application for a stay or vacatur of the injunction. See Ex. B.




at the time this Court issued its early morning ruling on July 15, 2020, and so Mr. Purkey is attaching it
now to this motion as Exhibit B.
4 The undisclosed circumstances surrounding the preparation of those reports, including whatever
instructions the hospital personnel may have been given by the BOP or its agents and some of the
opinions expressed in the reports, raise troubling issues.


                                                     5
         Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 6 of 17




II.    Federal Court Proceedings, July 15, 2020–July 16, 2020

       At 5:09 a.m. on July 15, 2020, this Court granted Mr. Purkey’s renewed request for a

preliminary injunction and denied Defendants’ motion to dismiss, adding to the 7th Circuit

injunction already in place that also prevented Mr. Purkey’s execution. See Order, ECF No. 36.

This Court found that it had jurisdiction to hear Mr. Purkey’s claims, rejecting Defendants’

arguments that they were “core habeas.” See id. at 7–9 (“Under Ford, when a plaintiff claims

incompetence, ‘the only question raised is not whether, but when, his execution may take

place.’” (quoting Ford v. Wainwright, 477 U.S. 399, 425 (1986) (Powell, J., concurring)). This

Court also found that Mr. Purkey had made the “substantial threshold showing of insanity” under

Panetti v. Quarterman, 551 U.S. 930, 949 (2007) and Madison v. Alabama, 139 S. Ct. 718

(2019), and was therefore entitled to due process on his incompetency claim prior to execution,

including through a fair hearing. Id. at 10–11.

       Within hours, Defendants moved for the extraordinary relief of a stay or vacatur of the

renewed preliminary injunction by filing simultaneous motions in both this Court and the D.C.

Circuit and appealed this Court’s July 15, 2020 Order to the D.C. Circuit. See Defs.’ Mot. Stay

Prelim. Inj. Pending Appeal, ECF No. 39; Emergency Motion to Stay or Vacate Preliminary

Injunction, Purkey v. Barr, No. 20-5207 (D.C. Cir. July 15, 2020); Notice of Appeal, Purkey v.

Barr, No. 20-5207 (D.C. Cir. July 15, 2020). Mr. Purkey’s counsel filed oppositions to both

requests. This Court properly denied the Government’s request on July 15, 2020. At 7:44 p.m., a

D.C. Circuit panel, comprised of Judges Rogers, Griffith, and Pillard, denied the Government’s

motion. See Order, Purkey v. Barr, No. 20-5207 (D.C. Cir. July 15, 2020). In doing so, the D.C.

Circuit upheld this Court’s finding that it had jurisdiction to hear Mr. Purkey’s constitutional

claims. See id. at 2 (“Because granting the relief that Purkey seeks will not alter his sentence or



                                                  6
         Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 7 of 17




permanently enjoin his execution, we cannot conclude that the Government has met its burden of

showing a likelihood of success on its jurisdictional claim.”). The D.C. Circuit found that

       Purkey’s claim is analogous to a method-of-execution claim, which the Supreme
       Court has held may be brought outside of the federal habeas statute. Purkey does
       not seek to permanently bar his execution, rather he simply seeks a competency
       hearing under Ford. If he is found competent at such a hearing, the execution may
       go forward. And even if he is found incompetent, such a finding would only impose
       a temporary bar on his execution. When an inmate claims incompetence, “the only
       question raised is not whether, but when, his execution may take place.” Ford, 477
       U.S. at 425 (Powell, J., concurring); see also Panetti v. Quarterman, 551 U.S. 930,
       949 (2007) (explaining that Justice Powell’s concurring opinion is controlling
       under the Marks rule).

Id. The D.C. Circuit also agreed with this Court that Mr. Purkey had made a substantial threshold

showing as to both his cruel and unusual punishment and due process claims and that the

Government had failed to meet its heavy burden to stay the preliminary injunction on either

jurisdictional grounds or the merits. Id. at 4. While this Court’s affirmed preliminary injunction

was in place, Mr. Purkey’s July 15, 2020 execution warrant lapsed at 11:59 p.m. on July 15,

2020, with this Court’s preliminary injunction order still in place.

       Also on July 15, 2020, even before the D.C. Circuit had ruled on the Government’s

motion, the Government filed yet another motion to stay or vacate this Court’s preliminary

injunction, this time before the Supreme Court. See Application for a Stay or Vacatur of the

Injunction Issued by D.D.C, Barr v. Purkey, No. 20A9 (U.S. July 15, 2020). These rushed

motions left Mr. Purkey with fewer than five hours to file an opposition to the Government’s

motion in the D.C. Circuit and fewer than four hours to simultaneously file an opposition in the

Supreme Court. Mr. Purkey’s opposition in the Supreme Court included the second declaration

from Dr. Hyde, including his critically-important preliminary conclusions regarding the recently-

performed MRI on Mr. Purkey.




                                                  7
         Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 8 of 17




       Between July 14, 2020 and the early morning of July 16, 2020, the Supreme Court

vacated three federal court decisions staying or enjoining Mr. Purkey’s execution, including this

Court’s preliminary injunction in the instant case. Specifically, in the early morning of July 14,

2020, the Supreme Court granted the Government’s motion to stay or vacate the renewed

preliminary injunction entered in parallel litigation before this Court, Order, In re Fed. Bureau of

Prisons’ Execution Protocol Cases, No. 19-mc-145 (D.D.C. July 13, 2020), ECF No. 136. Order,

Barr v. Lee, No. 20A8 (U.S. July 14, 2020). Then, notwithstanding the fact that Mr. Purkey’s

July 15, 2020 execution warrant had already expired at 11:59 p.m. on July 15, 2020, at 2:36 a.m.

on July 16, 2020, the Supreme Court vacated the Seventh Circuit’s stay in a separate case,

Purkey v. United States, 964 F.3d 603 (7th Cir. 2020), and this Court’s preliminary in junction in

the instant case without any explanation. See Order, United States v. Purkey, No. 20A4 (U.S.

July 15, 2020); Order, Barr v. Purkey, No. 20A9, 2020 WL 4006809 (U.S. July 16, 2020). As to

the order vacating this Court’s preliminary injunction, the Supreme Court majority granted this

extraordinary relief sought by the Government, on which the Government carried the burden of

proof, with no accompanying comment, explanation, or opinion. See Order, Barr v. Purkey, No.

20A9, 2020 WL 4006809 (U.S. July 16, 2020). With no opinion offered, there was no author of

the majority decision. The Supreme Court majority did not address the question of this Court’s

jurisdiction (affirmed by this Court and the D.C. Circuit); nor did it address Mr. Purkey’s

threshold showing of incompetency, even despite the new declaration from Dr. Hyde concluding

that the MRI report produced only a day prior showed “significant structural abnormalities in the

brain that are consistent with cognitive impairment such as vascular dementia and other

conditions.” Id.; Ex. B ¶ 9. Nor did the majority offer any conclusions as to how the Government




                                                 8
         Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 9 of 17




had satisfied its burden on the standard for staying or vacating an injunction, including by

demonstrating a likelihood of success on the merits.

       While five justices stood silently behind the two-sentence majority decision, Justice

Breyer, joined by Justice Ginsberg, and Justice Sotomayor, joined by Justices Ginsberg, Breyer,

and Kagan, provided dissenting opinions. Justice Breyer wrote that Mr. Purkey’s execution came

before the Court with “serious legal defects of a kind that have long plagued the administration

of the death penalty in the United States.” Barr v. Purkey, No. 20A9, 2020 WL 4006809, at *1

(U.S. July 16, 2020) (Breyer, J., dissenting) (citing Glossip v. Gross, 576 U. S. 863, 908–948

(2015) (Breyer, J., dissenting)). Justice Breyer reasoned that the serious legal defects that

plagued Mr. Purkey’s case are “less tolerable” than the generally acceptable risks of error that

accompany the administration of justice because Mr. Purkey was facing an irreparable

punishment: death. Id. at *3. Justice Sotomayor reasoned similarly, stating that “proceeding with

Purkey’s execution now, despite the grave questions and factual findings regarding his mental

competency, casts a shroud of constitutional doubt over the most irrevocable of injuries.” Id. at

*5 (Sotomayor, J., dissenting).

III.   The Government Issues A New Execution Warrant in the Middle of the Night and
       with Virtually No Pre-Execution Notice

       The Government, which had remained determined to execute Mr. Purkey despite the

well-reasoned opinions by this Court and the D.C. Circuit and the extensive evidence of his

incompetency, immediately took steps to accomplish its goal upon receiving the no-opinion

majority Supreme Court decision. Twenty minutes after the Supreme Court lifted this Court’s

preliminary injunction, the DOJ purported to issue a new execution warrant, resetting Mr.

Purkey’s execution for that day, July 16, 2020. This effectively no-notice warrant was delivered

to Mr. Purkey and emailed to his counsel at 3:03 a.m., less than 30 minutes after the decision by


                                                  9
         Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 10 of 17




the Supreme Court majority and fewer than two hours before the Defendants’ new and

undisclosed execution time: 4:30 a.m. that morning. See Email from Hashim Mooppan.

Counselor to the Solicitor General, U.S. Dep’t of Justice, to Alan Schoenfeld, Partner, Wilmer

Hale (July 16, 2020 3:03 A.M.), attached as Exhibit C; see also Memorandum from M.D.

Carvajal, Director, U.S. Dep’t of Justice, to T.J. Watson, Warden, Fed. Corr. Complex (July 16,

2020), attached as Exhibit D; Letter from T.J. Watson, Warden, Fed. Corr. Complex, to Wesley

Ira Purkey, Inmate, FCI Terre Haute (July 16, 2020), attached as Exhibit E.

IV.     Mr. Purkey Files § 2241 Petition and Motion to Stay in the United States District
        Court for the Southern District of Indiana

        Although this Court had held (and the D.C. Circuit affirmed) that this Court had

jurisdiction to hear Mr. Purkey’s claims, in the absence of any explanation from the Supreme

Court majority for why it vacated the preliminary injunction and with this Court’s preliminary

injunction having been vacated by the Supreme Court majority, Mr. Purkey had no choice but to

initiate a § 2241 habeas proceeding and move to stay his execution in the United States District

Court for the Southern District of Indiana. 5 Mr. Purkey alerted the United States Court of

Appeals for the Seventh Circuit, the Southern District of Indiana, and the Government to


5 A few days earlier, on July 14, 2020, Mr. Purkey filed a protective motion to stay his execution in the
District Court for the Southern District of Indiana in a separate but related Bivens action pending before
that court. See Mr. Wesley Purkey’s Motion to Preserve This Court’s Jurisdiction and to Stay Execution
of Wesley Purkey Pending Final Disposition on the Merits, Purkey v. Barr, No. 2:19-cv-00517 (S.D. Ind.
July 14, 2020), ECF No. 80. Mr. Purkey filed this motion as a purely protective measure given that the
Government had made clear that it was going to use all available means to proceed with Mr. Purkey’s
execution at all costs. As the filing made clear, the fact that Mr. Purkey filed this motion in no way
impacted this Court’s jurisdiction to hear Mr. Purkey’s Ford claims. See id. at 2–3. At the time of this
filing, the Government’s motion to dismiss was still pending in this Court. Given the unreasonable tactics
utilized by the Government at that point, not limited to issuing Mr. Purkey’s second execution warrant
with only 30-days’ notice, Mr. Purkey felt like he had no choice but to attempt to preserve jurisdiction in
the Southern District of Indiana, especially given his scheduled execution date was only a day away. Put
plainly and emphatically, neither that filing nor the subsequent § 2241 petition are evidence of forum
shopping; they were clear-eyed, necessary actions taken in the knowledge that the Government would
stop at nothing to execute Mr. Purkey unless ordered otherwise.


                                                    10
        Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 11 of 17




impending filings in the Southern District of Indiana and Seventh Circuit. In each instance,

Government counsel indicated that the Government would not suspend the execution of Mr.

Purkey in the absence of a pending order to do so.

       Upon receiving Mr. Purkey’s § 2241 petition and motion to stay, Judge Sweeney,

presiding over the case in the Southern District of Indiana, thereafter presented two jurisdictional

questions to the parties that he asked them to brief and file in the span of approximately ten

minutes, i.e., by 4:00 a.m. Judge Sweeney then at 4:45 a.m. issued a temporary stay of Mr.

Purkey’s execution while he reviewed the petition. Order Directing Stay of Execution, Purkey v.

Warden, No. 2:20-cv-00365-JRS-DLP (S.D. Ind. July 16, 2020), ECF No. 13. Although this stay

delayed Mr. Purkey’s execution, it did not do so for long. Judge Sweeney vacated his temporary

stay mere hours later, when he filed an “Order Denying Motion for Preliminary Injunction” at

7:13 a.m. See Order, Purkey v. Warden, No. 2:20-cv-00365-JRS-DLP (S.D. Ind. July 16, 2020),

ECF No. 14. Notwithstanding the fact that this Court and a panel of the D.C. Circuit had

determined that this Court had jurisdiction to hear Mr. Purkey’s claims in the first instance as a

civil rights action, and the fact that four justices on the Supreme Court would not have disturbed

these decisions, Judge Sweeney claimed that because Mr. Purkey “should have filed this action

as a § 2241 petition in this Court originally,” “his calculated forum choice has disrupted the

orderly proceedings of this case,” which was “an abuse of the writ.” Id. at 1–2. Furthermore,

even though the Government scheduled Mr. Purkey’s execution with only 30-days’ notice,

during a global pandemic and with knowledge of Mr. Purkey’s pending incompetency claim,

necessitating the litigation and consideration of a preliminary injunction or a motion to stay

execution in a very tight timeframe, and even though Mr. Purkey has steadfastly litigated his

claims since they were first ripe in November 2019, Judge Sweeney chastised Mr. Purkey’s legal



                                                11
        Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 12 of 17




counsel for “gamesmanship.” Id. at 2. He allowed the execution to proceed, after finding that by

failing to file the claim in Indiana, counsel “may have prevented a substantive review of Mr.

Purkey’s Ford claim as it should have been presented.” Id. . Judge Sweeney did not cite to any

specific case law supporting his decision. Rather, he simply pointed to “the Supreme Court’s

denial and a review of the applicable law,” as justification for his decision, even though, as noted

above, the Supreme Court’s majority did not offer a single reason, basis, justification,

explanation or excuse for their decision to vacate this Court’s preliminary injunction order and

reject a unanimous affirmance by the D.C. Circuit. See id. at 1. Indeed, there was no way for

Judge Sweeney to know the reasoning behind the Supreme Court’s decision. Judge Sweeney also

failed entirely to address Mr. Purkey’s threshold showing of incompetency, even though this

Court, the D.C. Circuit panel, and four Supreme Court justices found that Mr. Purkey made this

showing and was owed further due process under Ford. See id. Judge Sweeney concluded,

without explanation, that Mr. Purkey had failed to meet his burden based on the preliminary

injunction standard instead of the standard applicable to the stay motion before him. See id.

       Further, the Government put Mr. Purkey in the impossible position wherein it argued that

his incompetency claim was either not ripe and/or too late. Throughout this litigation, the

Government has insisted that a Ford claim is only ripe with a pending execution warrant. The

Government then manufactured the need for the extraordinary measure of a preliminary

injunction or stay on a condensed timeframe by issuing Mr. Purkey’s execution warrant with

only 30-days’ notice while continuing to withhold discovery. Thereafter, both the Government

and Judge Sweeney took the position that Mr. Purkey’s requests for relief were made at the

eleventh hour. However, the same fire-drill would have occurred even if Mr. Purkey had filed his

claims in the Southern District of Indiana in the first instance. Even if Mr. Purkey had filed a



                                                 12
        Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 13 of 17




Ford claim in an original § 2241 petition in Indiana, the Government would have argued that the

Ford claim was moot after Mr. Purkey’s original execution warrant came and went. And when a

new execution warrant was issued on 30-days’ notice, Mr. Purkey would have again found

himself fighting to prove to both the Government and the Court that he had been diligent and

timely in pursuing his Constitutional rights.

V.     Mr. Purkey Is Executed While Seventh Circuit Stay Motion and Appeal are Pending

       While his case was pending before Judge Sweeney, Mr. Purkey’s counsel filed a

protective emergency stay motion in the Seventh Circuit at 4:35 a.m. having kept the Seventh

Circuit and the Government fully and timely apprised of their efforts.

       Immediately upon issuance of Judge Sweeney’s dismissal decision, Mr. Purkey appealed

that decision to the Seventh Circuit, which was noticed at 7:15 a.m. in the Southern District of

Indiana and docketed in the Seventh Circuit, thereby activating Mr. Purkey’s previously-filed

motion to stay his execution pending in the Seventh Circuit. Mr. Purkey’s counsel

simultaneously informed the Government of the appeal and the pendency of the stay motion

before the Seventh Circuit. Mr. Purkey’s counsel also insisted that the Government not execute

Mr. Purkey unless and until the Seventh Circuit could rule on the stay motion or appeal. In

response, Government counsel refused to delay Mr. Mr. Purkey’s execution in the absence of a

court order to do so, effectively indicating that the Government intended to proceed with the

execution at all costs. The Government executed Mr. Purkey at approximately 8:19 a.m. on July

16, 2020, while the requests in front of the Seventh Circuit remained pending.

       Mr. Purkey was executed without ever having been afforded the full process to which he

was due under the U.S. Constitution and the decisions in Ford and Panetti. He was executed

without being afforded his rights to access relevant medical and prison records and to have

expert witnesses receive and analyze necessary records and information and conduct

                                                13
        Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 14 of 17




examinations consistent with professional medical and psychiatric standards. He was executed

without being afforded his rights to due consideration of all evidence by this Court (including, if

necessary, at an evidentiary hearing) and to a merits adjudication of his competency vel non to be

executed. These are the reasons that the matter in front of this Court is—terribly and

irreversibly—moot.

                                         CONCLUSION

       Plaintiff’s counsel respectfully and regretfully requests that this Court dismiss Mr.

Purkey’s claims as moot.


DATED: August 10, 2020                               Respectfully Submitted,

                                                     /s/Charles F.B. McAleer, Jr.
                                                     Charles F.B. McAleer, Jr. (DC Bar
                                                     #388681)
                                                     Miller & Chevalier Chartered
                                                     900 16th Street NW
                                                     Washington, D.C. 20006
                                                     Telephone: (202) 626-5963
                                                     Email: CMcAleer@milchev.com

                                                     /s/Brian Fleming
                                                     Brian Fleming (DC Bar #974889)
                                                     Miller & Chevalier Chartered
                                                     900 16th Street NW
                                                     Washington, D.C. 20006
                                                     Telephone: (202) 626-5871
                                                     Email: bfleming@milchev.com

                                                     /s/Rebecca E. Woodman
                                                     Rebecca E. Woodman (pro hac vice)
                                                     Attorney at Law, L.C.
                                                     1263 W. 72nd Ter.
                                                     Kansas City, Missouri 64114
                                                     Telephone: (785) 979-3672
                                                     Email: rewlaw@outlook.com

                                                     /s/Michelle M. Law
                                                     Michelle M. Law, MO Bar No. 45487
                                                     (appointment motion to be filed)

                                                14
Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 15 of 17




                                   Assistant Federal Public Defender
                                   Western District of Missouri
                                   901 Saint Louis Street, Suite 801
                                   Springfield, Missouri 65806
                                   Telephone: (417) 873-9022
                                   Facsimile: (417) 873-9038
                                   Email: michelle_law@fd.org

                                   Counsel for Plaintiff




                              15
          Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 16 of 17




                     LOCAL CIVIL RULE 7(m) CERTIFICATE
       I HEREBY CERTIFY that, to the extent Local Civil Rule 7(m) is applicable to

this motion, prior to filing this motion, counsel for Plaintiff corresponded with counsel

for Defendants and requested Defendants’ position on the relief requested in the instant

motion. Defendants will inform the Court of their position after reviewing the as-filed

motion.

                                              /s/Charles F.B. McAleer, Jr.
                                              Charles F.B. McAleer, Jr. (DC Bar #388681)
                                              Miller & Chevalier Chartered
                                              900 16th Street NW
                                              Washington, D.C. 20006
                                              Telephone: (202) 626-5963
                                              Email: CMcAleer@milchev.com
        Case 1:19-cv-03570-TSC Document 42 Filed 08/10/20 Page 17 of 17




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on August 10, 2020, I electronically filed the foregoing with

the Clerk of the Court via CM/ECF to be served on the parties authorized to be noticed.


                                            /s/Charles F.B. McAleer, Jr.
                                            Charles F.B. McAleer, Jr. (DC Bar #388681)
                                            Miller & Chevalier Chartered
                                            900 16th Street NW
                                            Washington, D.C. 20006
                                            Telephone: (202) 626-5963
                                            Email: CMcAleer@milchev.com
